United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.J., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, Albuquerque, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1000
Issued: September 21, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 30, 2015 appellant filed a timely appeal from a January 21, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury on June 5, 2014 while in the performance of duty.
FACTUAL HISTORY
On December 8, 2014 appellant, then a 21-year-old forestry aide, filed a traumatic injury
claim (Form CA-1), alleging that on June 5, 2014, he slipped and sprained his right ankle while

1

5 U.S.C. § 8101 et seq.

hiking to participate in a fire training exercise. The record indicates that he stopped work on
June 5, 2014 and returned on June 9, 2014.
In support of his claim, appellant submitted two June 5, 2014 medical billing forms from
Kootenai Medical Center, indicating that he received emergency medical treatment on
June 5, 2014. Portions of one form are illegible.
In a December 16, 2014 letter, OWCP informed appellant that the medical evidence of
record was insufficient to support his claim. It requested additional evidence, including a
medical report containing a diagnosis and a physician’s opinion supported by a medical
explanation as to how the reported work incident caused his condition. OWCP also requested
the employing establishment to submit treatment notes if appellant was treated in the employing
establishment medical facility. No additional evidence was received.
In a January 21, 2015 decision, OWCP denied appellant’s claim finding that he did not
submit medical evidence establishing a medical diagnosis in connection with the work incident.
It noted that the only medical information received were medical billing forms.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim by the weight of reliable, probative, and substantial
evidence,2 including that he is an “employee” within the meaning of FECA and that he filed his
claim within the applicable time limitation.3 The employee must also establish that he sustained
an injury in the performance of duty as alleged and that his disability for work, if any, was
causally related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.5
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is generally required to establish causal relationship. The opinion of the physician must
be based on a complete factual and medical background, must be one of reasonable medical

2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

3

R.C., 59 ECAB 427 (2008).

4

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

T.H., 59 ECAB 388 (2008).

2

certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.6
ANALYSIS
The record supports that he slipped on June 5, 2014 while hiking to participate in a fire
training exercise. The Board finds, however, that appellant did not submit medical evidence to
establish that a diagnosed medical condition is causally related to this incident.
The only evidence received by OWCP was two medical billing forms indicating that
appellant underwent an emergency medical examination on June 5, 2014. Portions of one form
are illegible. A physician did not sign the forms and there is no physician’s report accompanying
these forms. On December 16, 2014 OWCP advised appellant of his responsibility to provide a
comprehensive medical report from a physician addressing how the employment incident caused
his condition. Appellant did not submit any medical evidence in response to OWCP’s request.
As noted, part of his burden of proof includes submitting rationalized medical opinion evidence.
As there is no rationalized medical report containing a history of injury, diagnosis of appellant’s
condition and rationale addressing how his claimed injury was caused by his employment, the
Board finds that he did not establish that he sustained a traumatic injury in the performance of
duty on June 5, 2014.
On appeal, appellant asserts that he submitted medical evidence from a physician which
showed that he was injured on the job. As explained, the evidence of record at the time of
OWCP’s January 21, 2015 decision does not contain any medical evidence from a physician
which addresses causal relationship.7
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty on June 5, 2014.

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

Appellant submitted additional medical evidence on appeal. The record indicates that OWCP also received
additional evidence subsequent to its January 21, 2014 decision. However, the Board cannot consider such evidence
for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

3

ORDER
IT IS HEREBY ORDERED THAT the January 21, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 21, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

